--------------------------------------------------------------------------------

EXHIBIT 10.1


THIRD AMENDMENT TO TERM LOAN AGREEMENT


This THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), dated as of May
30, 2013  (the “Third Amendment Effective Date”), is by and among CONTAINER
APPLICATIONS LIMITED, an international business company organized under the laws
of Barbados having its principal place of business at Suite 102, Bush Hill, Bay
Street, St. Michael, Barbados, West  Indies (the “Borrower”), CAI INTERNATIONAL,
INC., a Delaware corporation and successor by merger to Container Applications
International, Inc., a Nevada corporation, having its principal place of
business at Steuart Tower, 1 Market Plaza, Suite 900, San Francisco, CA 94105
(“CAI” or the “Guarantor”), the lending institutions from time to time listed on
Schedule 1 hereto (the “Lenders”), SUNTRUST BANK, a Georgia state-chartered
member of the Federal Reserve System having its principal place of business at
3333 Peachtree Road, Atlanta, Georgia 30326, as administrative agent for itself
and the other Lenders (in such capacity, the “Administrative Agent”), and
SUNTRUST ROBINSON HUMPHREY, INC., as Sole Lead Arranger and Bookrunner.
 Capitalized terms used herein without definition shall have the respective
meanings provided therefor in the Loan Agreement referred to below.


WHEREAS, the Borrower, the Guarantor, the Lenders and the Administrative Agent
are parties to that certain Term Loan Agreement, dated as of April 11, 2012, as
amended by that certain First Amendment to Term Loan Agreement, dated as of
August 31, 2012, and by that certain Second Amendment to Term Loan Agreement,
dated as of November 9, 2012 (and as such agreement may be further amended,
restated, amended and restated, supplemented and otherwise in effect from time
to time, the “Loan Agreement”), pursuant to which the Lenders, upon certain
terms and conditions, have agreed to make loans and otherwise extend credit to
the Borrower; and


WHEREAS, the Borrower requests that the Administrative Agent and the Lenders
amend certain provisions set forth in the Loan Agreement, subject to the
conditions set forth below;


NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


§1.         Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions precedent set forth in §5 below,
 
(a)           The definition of “Applicable Margin” in Section 1.1 of the Loan
Agreement is deleted in its entirety and replaced with the following:
 
“Applicable Margin.  Either of the following: (A) with respect to Eurodollar
Rate Loans, two percent (2.00%) and (B) with respect to Base Rate Loans, one
percent (1.00%).”
 
(b)          The definition of “Balance Sheet Date” in Section 1.1 of the Loan
Agreement is deleted in its entirety and replaced with the following:
 
“Balance Sheet Date.  December 31, 2012.”
 
(c)           The definitions of “Commodity Exchange Act”, “Excluded Swap
Obligation”, “Qualified ECP Guarantor” and “Swap Obligation” are hereby added to
Section 1.1 of the Loan Agreement in appropriate alphabetical order:

--------------------------------------------------------------------------------

“Commodity Exchange Act.  The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.”
 
“Excluded Swap Obligation.  With respect to any guarantor of a Swap Obligation,
any Swap Obligation if, and to the extent that, all or any portion of the
guaranty of such guarantor of,   or the grant of a security interest by such
guarantor to secure, such Swap Obligation (or any guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guaranty or grant of such security interest becomes effective with respect to
such Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Swap
Obligation or security interest is or becomes illegal.”
 
“Qualified ECP Guarantor.  In respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.”
 
“Swap Obligation.  Any Interest Rate Protection Agreement or Swap Contract that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act, as amended from time to time.”
 
(d)          The following proviso is hereby added to the end of the definition
of “Obligations” in Section 1.1 of the Loan Agreement:
 
“provided however that the term “Obligations” shall not include any Excluded
Swap Obligation”
 
(e)          The following definition of “Total Leverage Ratio” is hereby added
to Section 1.1 of the Loan Agreement in appropriate alphabetical order:
 
“Total Leverage Ratio.  As at any date of determination, the ratio of (a)
Consolidated Funded Debt as at such date to (b) Consolidated Tangible Net Worth
for the Reference Period most recently ended; provided that in the event any
Permitted Acquisition shall have been completed during such Reference Period,
the Total Leverage Ratio shall be computed giving pro forma effect to such
Permitted Acquisition as if it had been completed at the beginning of such
Reference Period, using the actual results (as approved by the Administrative
Agent) of the Person, assets or business unit being so acquired.


(f)           Section 7.24 of the Loan Agreement is amended to delete the phrase
“with financially sound and reputable insurers” therein.
 
(g)          Section 8.7 of the Loan Agreement is deleted in its entirety and
replaced with the following new Section 8.7;
2

--------------------------------------------------------------------------------

 “8.7  Insurance.  The Guarantor will, and will cause each of its Subsidiaries
to, maintain insurance with respect to its properties and business against such
casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent and in accordance with the terms of the
Security Agreement, provided that, in the case of credit default insurance with
respect to lessees, such type of insurance is available to the Guarantor and its
Subsidiaries on commercially reasonable terms and at commercially reasonably
prices.”


(h)          Subsection 9.1(f) of the Loan Agreement is amended to replace the
reference to “$25,000,000” therein with a reference to “$50,000,000”;
 
(i)            Subsection 9.1(h) of the Loan Agreement is amended and restated
in its entirety as follows:
 
“(h)       any renewal or refinancing of any Indebtedness permitted under this
§9.1; provided that any such refinancing or renewal does not independently
violate any restriction, basket, limitation or other provision of this §9;”


(j)            Subsection 9.1(n) of the Loan Agreement is amended and restated
in its entirety as follows:
 
“(n)       other Indebtedness consisting of:
 
(i)            Indebtedness that is unsecured;


(ii)            Indebtedness that is secured; provided that any such secured
Indebtedness either: (w) is secured by assets that are not commingled with the
Collateral; (x) if secured by assets that are commingled with the Collateral, is
subject to the Intercreditor Agreement; (y) if CAI Rail Indebtedness, complies
with the provisions of §9.14; or (z) consists of Indebtedness of Excluded
Subsidiaries; or


(iii)            other secured Indebtedness not to exceed $60,000,000 in the
aggregate;


provided that both before and immediately after any such Indebtedness is
incurred, no Default or Event of Default shall have occurred and be continuing
and the proceeds of such Indebtedness are used solely for (A) repayments of
Revolving Credit Loans pursuant to §3.3, (B) the acquisition of assets and fees,
costs and expenses incurred in connection with the acquisition of assets or (C)
for the refinancing of any such Indebtedness; and”


(k)          Subsection 9.1(o) of the Loan Agreement is amended to read as
follows:
 
“(o)       unsecured Indebtedness incurred by the Guarantor consisting of one or
more guaranties of CAI Rail Indebtedness.”


(l)            Subsection 9.2.1(vii) of the Loan Agreement is amended to read as
follows:
 
“(vii)            Liens on the property listed on Schedule 9.2 hereto that are
granted to secure any refinancing or renewal of Indebtedness permitted under
§9.1, which refinancing or renewal is permitted under §9.1(h) hereof (subject to
all the provisos contained therein); provided that either (A)(1) such Liens
encumber the same property (and no additional assets or property of the Loan
Parties) as secured the Indebtedness that was so refinanced or renewed and (2)
the aggregate amount of Indebtedness secured by such property has not increased
as a result of such refinancing or renewal or (B) the Indebtedness secured by
such liens is permitted under §9.1(n);”
3

--------------------------------------------------------------------------------

(m)         Subsection 9.2.1(xii) of the Loan Agreement is amended to read as
follows:
 
“(xii)            Liens on the property listed on Schedule 9.2 hereto that are
granted to secure any refinancing or renewal of Indebtedness permitted under
§9.1, which refinancing or renewal is permitted under §9.1(h) hereof (subject to
all the provisos contained therein), or that otherwise comply with §9.1(h);”


(n)          Section 9.2.2 of the Loan Agreement is deleted in its entirety and
is replaced with the following new Section 9.2.2:
 
“9.2.2  Restrictions on Upstream Limitations.   The Guarantor will not, nor will
it permit any of its Subsidiaries to, enter into any agreement, contract or
arrangement (excluding the Loan Agreement and the other Loan Documents)
restricting the ability of any Subsidiary of any Loan Party (other than CAI Rail
or any Excluded Subsidiary) to pay or make dividends or distributions in cash or
kind to such Loan Party (other than an agreement made by a Securitization
Entity, CAI Rail or an Excluded Subsidiary), to make loans, advances or other
payments of whatsoever nature to such Loan Party, or to make transfers or
distributions of all or any part of its assets to such Loan Party.”


(o)          Section 9.4 is deleted in its entirety and replaced with the
following new Section 9.4:
 
“9.4            Restricted Payments.  Neither the Borrower, the Guarantor nor
any of their respective Subsidiaries will make any Restricted Payments except
that, so long as no Default or Event of Default then exists or would result from
such payment, the Guarantor may make Distributions (a) at any time the Total
Leverage Ratio, as of the date of such Distribution, is less than 2.00:1.00, or
(b) in an amount not to exceed 50% of Consolidated Net Income for the most
recently ended fiscal year of CAI at any time the Total Leverage Ratio, as of
the date of such Distribution, is equal to or greater than 2.00:1.00.”


§2.         Keepwell Provision
 
The following provision is hereby added as new Section 19 of the Credit
Agreement:
 
“19. Keepwell
 
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under any guaranty or security agreement  in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this  Section 19 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 19, or
otherwise under this Loan Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 19 shall
remain in full force and effect until this Loan Agreement has been terminated.
Each Qualified ECP Guarantor intends that this Section 19 constitute, and this
Section 19 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.”
4

--------------------------------------------------------------------------------

§3.         Representations and Warranties.  As of the Third Amendment Effective
Date (as defined above), each of the Borrower and the Guarantor, as the case may
be, represents and warrants to the Lenders and the Administrative Agent as
follows:
 
(a)          Representations and Warranties in Term Loan Agreement.  The
representations and warranties of the Borrower contained in the Loan Agreement
were true and correct in all material respects when made, and continue to be
true and correct on the Third Amendment Effective Date.
 
(b)          Authority, Etc.  The execution and delivery by each of Borrower and
the Guarantor of this Amendment and the performance by each of the Borrower and
the Guarantor of all of its respective agreements and obligations of this
Amendment and any other documents delivered in connection therewith
(collectively, the “Amendment Documents”), the Loan Agreement as amended hereby
and the other Loan Documents (i) are within the corporate or company authority
of the Borrower or the Guarantor, (ii) have been duly authorized by all
necessary corporate or company proceedings by the Borrower and the Guarantor,
(iii) do not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which the Borrower or the
Guarantor is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower or the Guarantor, (iv) do not conflict with any
provision of the Governing Documents of, or any agreement or other instrument
binding upon, the Borrower or the Guarantor, and (v) do not require the approval
or consent of, or filing with, any Person other than those already obtained.
 
(c)           Enforceability of Obligations. The Amendment Documents, the Loan
Agreement as amended hereby, and the other Loan Documents constitute the legal,
valid and binding obligations of the Borrower and the Guarantor, enforceable
against the Borrower and the Guarantor in accordance with their respective
terms.
 
(d)          No Default.  Immediately after giving effect to this Amendment, no
Default or Event of Default exists under the Loan Agreement or any other Loan
Document.
 
§4.         Affirmation of Borrower and Guarantor.
 
(a)          The Borrower hereby affirms its absolute and unconditional promise
to pay to each Lender and the Administrative Agent the Term Loans, and all other
amounts due under the Term Notes, the Loan Agreement as amended hereby and the
other Loan Documents, at the times and in the amounts provided for therein.  The
Borrower confirms and agrees that (i) the obligations of the Borrower to the
Lenders and the Administrative Agent under the Loan Agreement as amended hereby
are secured by and entitled to the benefits of the Barbados Security Documents
and (ii) all references to the term “Loan Agreement” in the Barbados Security
Documents and the other Loan Documents shall hereafter refer to the Loan
Agreement as amended hereby.
 
(b)          The Guarantor hereby acknowledges that it has read and is aware of
the provisions of this Amendment.  The Guarantor hereby reaffirms its absolute
and unconditional guaranty of the applicable Borrower’s payment and performance
of its obligations to the Lenders and the Administrative Agent under the Loan
Agreement as amended hereby.  The Guarantor hereby confirms and agrees that all
references to the term “Loan Agreement” in the Guaranty to which it is a party
shall hereafter refer to the Loan Agreement as amended hereby.
5

--------------------------------------------------------------------------------

§5.         Conditions to Effectiveness.  The amendments provided for in this
Amendment shall take effect upon the satisfaction of the following conditions
precedent (such date, the “Third Amendment Effective Date”):
 
(a)           the Administrative Agent shall have received a counterpart
signature page to this Amendment, duly executed and delivered by each of the
Borrower, the Guarantor, the Lenders representing not less than the Required
Lenders, and the Administrative Agent, and this Amendment shall be in full force
and effect;
 
(b)          the Administrative Agent shall have received any necessary
amendments and/or revisions to the Barbados Security Documents which are
required pursuant to the transactions contemplated by this Amendment;
 
(c)           the Administrative Agent shall have received a certificate of the
authorized officer of the Borrower and the Guarantor dated the Third Amendment
Effective Date certifying as to (i) no amendments, modifications or supplements
to the Governing Documents of the Borrower or any Guarantor since the last
delivery of such Governing Documents by such Loan Party to the Administrative
Agent and that such Governing Documents are in full force and effect or
attaching complete and certified copies of such Governing Documents including
any amendments, modifications or supplements thereto (including certifications
of such Governing Documents by the appropriate Governmental Authority of such
Person’s jurisdiction of formation or organization), (ii) all corporate or other
organizational actions taken by the Borrower and the Guarantor authorizing the
execution, delivery, and performance of this Amendment and the other Amendment
Documents and (iii) the names, titles, incumbency, and specimen signatures of
the authorized officers of the Borrower and the Guarantor authorized to sign
this Amendment and the other Amendment Documents on behalf of such Person; and
 
(d)          there shall not have occurred (i) a Material Adverse Effect since
December 31, 2012 or (ii) a material adverse change in the facts and information
regarding the Borrower and Guarantor represented to date to the Administrative
Agent and the Lenders.
 
§6.         Satisfaction of Conditions.  Without limiting the generality of the
foregoing Section 5, for purposes of determining compliance with the conditions
specified in Section 5, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender.
6

--------------------------------------------------------------------------------

§7.         Miscellaneous Provisions.  This Amendment shall constitute one of
the Loan Documents referred to in the Loan Agreement.  Except as otherwise
expressly provided by this Amendment, all of the terms, conditions and
provisions of the Loan Agreement shall remain the same.  It is declared and
agreed by each of the parties hereto that the Loan Agreement, as amended hereby,
shall continue in full force and effect, and that this Amendment and the Loan
Agreement shall be read and construed as one instrument.  Nothing contained in
this Amendment shall be construed to imply a willingness on the part of the
Lenders or the Administrative Agent to grant any similar or other future
amendment of any of the terms and conditions of the Loan Agreement or the other
Loan Documents or shall in any way prejudice, impair or effect any rights or
remedies of the Lenders and the Administrative Agent under the Loan Agreement or
the other Loan Documents.  THIS AMENDMENT SHALL BE CONSTRUED ACCORDING TO AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK
GENERAL OBLIGATIONS LAW §5-1401)).  This Amendment may be executed in any number
of counterparts, but all such counterparts shall together constitute but one
instrument.  Delivery of an executed signature page of this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart thereof.  In making proof of this Amendment it
shall not be necessary to produce or account for more than one counterpart
signed by each party hereto by and against which enforcement hereof is sought.
 Headings or captions used in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof.  The Borrower hereby
agrees to pay to the Administrative Agent on demand all reasonable costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Amendment (including reasonable legal fees and
disbursements of the Administrative Agent’s Special Counsel).
 
[Remainder of this page intentionally left blank.]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as an
agreement as of the date first written above.


 
Borrower:
 
 
 
 
CONTAINER APPLICATIONS LIMITED
 
 
 
 
By:
 
 
Name:  Timothy B. Page
 
Title:    Chief Financial Officer

 
Third Amendment to Term Loan Agreement


--------------------------------------------------------------------------------

 
Guarantor:
 
 
 
 
CAI INTERNATIONAL, INC.
 
 
 
 
By:
 
 
Name:  Victor Garcia
 
Title: Chief Executive Officer

 
Third Amendment to Term Loan Agreement




--------------------------------------------------------------------------------

 
Lenders and Administrative Agent:
 
 
 
 
SUNTRUST BANK, as Administrative Agent and a Lender
 
 
 
 
By:
 
 
Name: 
 
Title:

 
Third Amendment to Term Loan Agreement


--------------------------------------------------------------------------------

 
CALIFORNIA BANK & TRUST, as a Lender
 
 
 
 
By:
 
 
Name: 
 
Title:

 
Third Amendment to Term Loan Agreement


--------------------------------------------------------------------------------

 
COMERICA BANK, as a Lender
 
 
 
 
By:
 
 
Name: 
 
Title:

 
Third Amendment to Term Loan Agreement



--------------------------------------------------------------------------------

 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
By:
 
 
Name: 
 
Title:

 
Third Amendment to Term Loan Agreement




--------------------------------------------------------------------------------

 
SOVEREIGN BANK, N.A., as a Lender
 
 
 
 
By:
 
 
Name: 
 
Title:

 
Third Amendment to Term Loan Agreement


--------------------------------------------------------------------------------

 
FIFTH THIRD BANK, as a Lender
 
 
 
 
By:
 
 
Name: 
 
Title:

 
Third Amendment to Term Loan Agreement
 

--------------------------------------------------------------------------------